Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a hair stylist until she was discharged for using profane and insubordinate language towards her employer. The Unemployment Insurance Appeal Board ruled that claimant’s actions constituted disqualifying misconduct. We affirm. The record reveals that claimant called her employer a “bitch” and a thief and that she used other obscenities to describe her employer while in the presence of co-workers and clients of the employer’s hair salon. Claimant had directed similar language towards her employer on prior occasions and had been warned that such conduct in the future could result in her termination. Conduct involving the use of obscene or insubordinate language that demonstrates disrespect for one’s employer may constitute disqualifying misconduct (see, Matter of Stagno [Sweeney], 239 AD2d 766). Inasmuch as substantial evidence to support the Board’s decision is contained in the record before us, its decision will not be disturbed.
Mikoll, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.